     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Kalinda Redel,                                Case No.:

                 Plaintiff,

      vs.                                     COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company,          JURY TRIAL DEMAND

Trans Union, LLC,
an Illinois limited liability company,

Experian Information Solutions, Inc., a
foreign corporation,

NC Financial Solutions of Georgia, LLC,
a foreign limited liability company,

First Premier Bank, a foreign corporation,

Wells Fargo & Company,
a foreign corporation, and

Macy’s Inc.,
a foreign corporation,


                 Defendants.




                                          1
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 2 of 24




      NOW COMES THE PLAINTIFF, KALINDA REDEL, BY AND

THROUGH COUNSEL, Matthew Landreau, Esq., and for her Complaint against

the Defendants, pleads as follows:



                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).



                                     VENUE

   3. The transactions and occurrences which give rise to this action occurred in the

      City of Stone Mountain, DeKalb County, Georgia.

   4. Venue is proper in the Northern District of Georgia, Atlanta Division.



                                     PARTIES

   5. Plaintiff is a natural person residing in City of Stone Mountain, DeKalb

      County, Georgia.

   6. The Defendants to this lawsuit are:

         a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

            liability company that conducts business in the State of Georgia;


                                         2
  Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 3 of 24




       b. Trans Union, LLC (“Trans Union”) is a foreign limited liability

          company that conducts business in the State of Georgia;

       c. Experian Information Solutions, Inc. (“Experian”) is a foreign

          corporation that conducts business in the State of Georgia;

       d. NC Financial Solutions of Georgia, LLC (“NC Financial”) is a foreign

          limited liability company that conducts business in the State of Georgia;

       e. First Premier Bank (“First Premier”) is a foreign bank that conducts

          business in the State of Georgia;

       f. Wells Fargo & Company (“Wells Fargo”) is a foreign corporation that

          conducts business in the State of Georgia; and

       g. Macy’s Inc. (“Macy’s”) is a foreign corporation that conducts business

          in the State of Georgia.


                       GENERAL ALLEGATIONS

7. NC Financial, First Premier, Wells Fargo and Macy’s (collectively,

   “Furnishers”) are inaccurately reporting their tradelines ("Errant Tradelines")

   on Plaintiff's Equifax and Trans Union credit disclosures.

8. NC Financial is inaccurately reporting its Errant Tradeline with an erroneous

   scheduled monthly payment amount of $495.00 on Plaintiff’s Trans Union

   credit file.



                                       3
  Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 4 of 24




9. First Premier is inaccurately reporting its Errant Tradelines with an erroneous

   notation of “account in dispute” on Plaintiff's Equifax, Trans Union and

   Experian credit disclosures.

10. Wells Fargo is inaccurately reporting its Errant Tradelines with an erroneous

   notation of “account in dispute” on Plaintiff's Equifax and Experian credit

   disclosures.

11.Macy’s is inaccurately reporting its Errant Tradelines with an erroneous

   notation of “account in dispute” on Plaintiff's Equifax and Trans Union credit

   disclosures.

12.The account reflected by the NC Financial Errant Tradeline with an erroneous

   scheduled monthly payment was closed by NC Financial. Plaintiff no longer

   has an obligation to make monthly payments to NC Financial. Defendant

   closed the account. Hence, the entire balance is due presently as Plaintiff has

   neither the right nor the obligation to satisfy this debt in monthly installments.

13.The NC Financial Errant Tradeline should be reported by NC Financial with

   a monthly payment of $0.00. Per credit reporting industry standard and the

   Credit Reporting Resource Guide, which is the credit reporting manual

   created by the three major credit bureaus, no furnisher may report a monthly

   payment on a closed account.




                                        4
  Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 5 of 24




14.Plaintiff no longer disputes the First Premier, Wells Fargo and Macy’s Errant

   Tradelines.

15.On April 30, 2020, Plaintiff obtained her Equifax, Trans Union and Experian

   credit disclosures and noticed the Errant Tradelines inaccurately reporting

   with an erroneous scheduled monthly payment amount and erroneous notation

   of “accounts in dispute.”

16.On or about May 29, 2020, Plaintiff submitted a letter to Trans Union

   disputing the NC Financial Errant Tradeline. In her dispute, Plaintiff

   explained that the account reflected by the Errant Tradeline was closed.

   Plaintiff no longer has an obligation to make monthly payments to NC

   Financial. Accordingly, Plaintiff asked Trans Union to report the Errant

   Tradeline with the monthly payment amount of $0.00.

17.On or about the same date, Plaintiff submitted a letter to Equifax, Trans Union

   and Experian requesting for the removal of the notation of “account in

   dispute” in First Premier, Wells Fargo and Macy’s Errant Tradelines.

18.Equifax, Trans Union and Experian forwarded Plaintiff’s consumer dispute to

   the Furnishers.

19.The Furnishers received Plaintiff’s consumer dispute from Equifax, Trans

   Union and Experian.




                                      5
   Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 6 of 24




 20.Equifax, Trans Union, Experian and the Furnishers did not consult the Credit

    Reporting Resource Guide as part of its investigation of Plaintiff’s dispute.

 21.Plaintiff had not received Equifax’s, Trans Union’s and Experian’s

    investigation results. Therefore, on July 14, 2020, Plaintiff obtained her

    Equifax, Trans Union and Experian credit disclosures, which showed that

    Equifax, Trans Union, Experian and the Furnishers failed or refused to report

    the scheduled monthly payment as $0.00 on the Errant Tradeline and to

    remove the notation of “account in dispute.”

 22.As a direct and proximate cause of the Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

    et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

    experienced undue stress and anxiety due to Defendants’ failure to correct the

    errors in her credit files or improve her financial situation by obtaining new

    or more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.

                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     NC FINANCIAL

 23. Plaintiff realleges the above paragraphs as if recited verbatim.

 24.After being informed by Trans Union of Plaintiff’s consumer dispute of the

    scheduled monthly payment amount, NC Financial negligently failed to
                                        6
  Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 7 of 24




   conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

   1681s-2(b).

25.NC Financial negligently failed to review all relevant information available to

   it and provided by Trans Union in conducting its reinvestigation as required

   by 15 USC 1681s-2(b) and failed to direct Trans Union to report the Errant

   Tradeline with a $0.00 monthly payment amount.

26.The Errant Tradeline is inaccurate and creates a misleading impression on

   Plaintiff’s consumer credit file with Trans Union to which it is reporting such

   tradeline.

27.As a direct and proximate cause of NS Financial negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

28.NC Financial is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

29.Plaintiff has a private right of action to assert claims against NC Financial

   arising under 15 USC 1681s-2(b).




                                      7
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 8 of 24




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant NC Financial for damages, costs, interest, and attorneys’ fees.



                                    COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     NC FINANCIAL

   30. Plaintiff realleges the above paragraphs as if recited verbatim.

   31.After being informed by Trans Union that Plaintiff disputed the accuracy of

      the information it was providing, NC Financial willfully failed to conduct a

      proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct

      Trans Union to report the Errant Tradeline with a $0.00 monthly payment

      amount.

   32.NC Financial willfully failed to review all relevant information available to it

      and provided by Equifax as required by 15 USC 1681s-2(b).

   33.As a direct and proximate cause of NC Financial willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   34.NC Financial is liable to Plaintiff for either statutory damages or actual

      damages she has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact, together with an award of

      punitive damages in the amount to be determined by the trier of fact, as well
                                          8
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 9 of 24




      as for reasonable attorneys’ fees and costs she may recover therefore pursuant

      to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant NC Financial for the greater of statutory or actual damages,

plus punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    FIRST PREMIER

   35.Plaintiff realleges the above paragraphs as if recited verbatim.

   36.After being informed by Equifax, Trans Union and Experian of Plaintiff’s

      consumer dispute of the erroneous notation, First Premier negligently failed

      to conduct a proper investigation of Plaintiff’s dispute as required by 15

      USC 1681s-2(b).

   37.First Premier negligently failed to review all relevant information available

      to it and provided by Equifax, Trans Union and Experian in conducting its

      reinvestigation as required by 15 USC 1681s-2(b). Specifically, it failed to

      direct Equifax, Trans Union and Experian to remove the notation of

      “account in dispute.”

   38.The Errant Tradelines are inaccurate and creating a misleading impression

      on Plaintiff’s consumer credit files with Equifax, Trans Union and Experian

      to which it is reporting such Tradelines.
                                          9
        Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 10 of 24




   39.As a direct and proximate cause of First Premier’s negligent failure to

         perform its duties under the FCRA, Plaintiff has suffered damages, mental

         anguish, suffering, humiliation, and embarrassment.

   40.First Premier is liable to Plaintiff by reason of its violations of the FCRA in

         an amount to be determined by the trier fact together with reasonable

         attorneys’ fees pursuant to 15 USC 1681o.

   41.Plaintiff has a private right of action to assert claims against First Premier

         arising under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant First Premier for damages, costs, interest, and attorneys’

fees.


                                       COUNT IV

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    FIRST PREMIER

   42. Plaintiff realleges the above paragraphs as if recited verbatim.

   43.After being informed by Equifax, Trans Union and Experian that Plaintiff

         disputed the accuracy of the information it was providing, First Premier

         willfully failed to conduct a proper reinvestigation of Plaintiff’s dispute.




                                             10
   Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 11 of 24




 44.First Premier willfully failed to review all relevant information available to it

    and provided by Equifax, Trans Union and Experian as required by 15 USC

    1681s-2(b).

 45.As a direct and proximate cause of First Premier’s willful failure to perform

    its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.

 46.First Premier is liable to Plaintiff for either statutory damages or actual

    damages she has sustained by reason of its violations of the FCRA in an

    amount to be determined by the trier fact, together with an award of punitive

    damages in the amount to be determined by the trier of fact, as well as for

    reasonable attorneys’ fees that she may recover pursuant to 15 USC 1681n.

 WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

 against the Defendant First Premier for the greater of statutory or actual damages,

 plus punitive damages, along with costs, interest, and attorneys’ fees.


                                   COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     WELLS FARGO

 47.Plaintiff realleges the above paragraphs as if recited verbatim.

 48.After being informed by Equifax and Experian of Plaintiff’s consumer

    dispute of the erroneous notations, Wells Fargo negligently failed to conduct

                                        11
        Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 12 of 24




         a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-

         2(b).

   49.Wells Fargo negligently failed to review all relevant information available to

         it and provided by Equifax and Experian in conducting its reinvestigation as

         required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax and

         Experian to remove the notation of “account in dispute.”

   50.The Errant Tradelines are inaccurate and creating a misleading impression

         on Plaintiff’s consumer credit file with Equifax and Experian to which it is

         reporting such Tradelines.

   51.As a direct and proximate cause of Wells Fargo’s negligent failure to

         perform its duties under the FCRA, Plaintiff has suffered damages, mental

         anguish, suffering, humiliation, and embarrassment.

   52.Wells Fargo is liable to Plaintiff by reason of its violations of the FCRA in

         an amount to be determined by the trier fact together with reasonable

         attorneys’ fees pursuant to 15 USC 1681o.

   53.Plaintiff has a private right of action to assert claims against Wells Fargo

         arising under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Wells Fargo for damages, costs, interest, and attorneys’

fees.

                                            12
  Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 13 of 24




                                 COUNT VI

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    WELLS FARGO

54. Plaintiff realleges the above paragraphs as if recited verbatim.

55.After being informed by Equifax and Experian that Plaintiff disputed the

   accuracy of the information it was providing, Wells Fargo willfully failed to

   conduct a proper reinvestigation of Plaintiff’s dispute.

56.Wells Fargo willfully failed to review all relevant information available to it

   and provided by Equifax and Experian as required by 15 USC 1681s-2(b).

57.As a direct and proximate cause of Wells Fargo’s willful failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

58.Wells Fargo is liable to Plaintiff for either statutory damages or actual

   damages she has sustained by reason of its violations of the FCRA in an

   amount to be determined by the trier fact, together with an award of punitive

   damages in the amount to be determined by the trier of fact, as well as for

   reasonable attorneys’ fees that she may recover pursuant to 15 USC 1681n.




                                      13
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 14 of 24




WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Wells Fargo for the greater of statutory or actual damages,

plus punitive damages, along with costs, interest, and attorneys’ fees.

                                      COUNT VII

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        MACY’S

   59.Plaintiff realleges the above paragraphs as if recited verbatim.

   60.After being informed by Equifax and Trans Union of Plaintiff’s consumer

      dispute of the erroneous notations, Macy’s negligently failed to conduct a

      proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   61.Macy’s negligently failed to review all relevant information available to it

      and provided by Equifax and Trans Union in conducting its reinvestigation

      as required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax

      and Trans Union to remove the notation of “account in dispute.”

   62.The Errant Tradelines are inaccurate and creating a misleading impression

      on Plaintiff’s consumer credit file with Equifax and Trans Union to which it

      is reporting such Tradelines.

   63.As a direct and proximate cause of Macy’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.



                                         14
        Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 15 of 24




   64.Macy’s is liable to Plaintiff by reason of its violations of the FCRA in an

         amount to be determined by the trier fact together with reasonable attorneys’

         fees pursuant to 15 USC 1681o.

   65.Plaintiff has a private right of action to assert claims against Macy’s arising

         under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Macy’s for damages, costs, interest, and attorneys’

fees.


                                      COUNT VIII

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        MACY’S

   66. Plaintiff realleges the above paragraphs as if recited verbatim.

   67.After being informed by Equifax and Trans Union that Plaintiff disputed the

         accuracy of the information it was providing, Macy’s willfully failed to

         conduct a proper reinvestigation of Plaintiff’s dispute.

   68.Macy’s willfully failed to review all relevant information available to it and

         provided by Equifax and Trans Union as required by 15 USC 1681s-2(b).

   69.As a direct and proximate cause of Macy’s willful failure to perform its

         duties under the FCRA, Plaintiff has suffered damages, mental anguish,

         suffering, humiliation, and embarrassment.

                                            15
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 16 of 24




   70.Macy’s is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees that she may recover pursuant to 15 USC 1681n.

WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Macy’s for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT IX

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EQUIFAX

   71.Plaintiff realleges the above paragraphs as if recited verbatim.

   72.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   73.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   74.Equifax negligently failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).



                                         16
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 17 of 24




   75. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   76.As a direct and proximate cause of Equifax’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   77.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.


                                     COUNT X

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   78.Plaintiff realleges the above paragraphs as if recited verbatim.

   79.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   80.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.
                                          17
    Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 18 of 24




   81.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   82. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   83.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   84.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.




                                         18
 Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 19 of 24




                                 COUNT XI

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                  BY TRANS UNION

85.Plaintiff realleges the above paragraphs as if recited verbatim.

86.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

87.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

88.Trans Union negligently failed to maintain and/or follow reasonable

   procedures to assure maximum possible accuracy of the information it

   reported to one or more third parties pertaining to Plaintiff, in violation of 15

   USC 1681e(b).

89. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

   Union negligently failed to conduct a reasonable reinvestigation as required

   by 15 U.S.C. 1681i.

90.As a direct and proximate cause of Trans Union’s negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered actual damages, mental

   anguish and suffering, humiliation, and embarrassment.




                                       19
    Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 20 of 24




   91.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Trans Union for actual damages, costs, interest, and attorneys’ fees.


                                   COUNT XII

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION

   92.Plaintiff realleges the above paragraphs as if recited verbatim.

   93.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   94.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   95.Trans Union willfully failed to maintain and/or follow reasonable procedures

      to assure maximum possible accuracy of the information that it reported to

      one or more third parties pertaining to Plaintiff, in violation of 15 USC

      1681e(b).




                                         20
    Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 21 of 24




   96. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

      Union willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. 1681i.

   97.As a direct and proximate cause of Trans Union’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered actual damages, mental

      anguish and suffering, humiliation, and embarrassment.

   98.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Trans Union for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.

                                   COUNT XIII

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

   99.Plaintiff realleges the above paragraphs as if recited verbatim.

   100.      Defendant    Experian    prepared,    compiled,    issued,   assembled,

      transferred, published, and otherwise reproduced consumer reports regarding

      Plaintiff as that term is defined in 15 USC 1681a.



                                         21
     Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 22 of 24




   101.      Such reports contained information about Plaintiff that was false,

      misleading, and inaccurate.

   102.      Experian negligently failed to maintain and/or follow reasonable

      procedures to assure maximum possible accuracy of the information it

      reported to one or more third parties pertaining to Plaintiff, in violation of 15

      USC 1681e(b).

   103.      After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

      Experian negligently failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681i.

   104.      As a direct and proximate cause of Experian’s negligent failure to

      perform its duties under the FCRA, Plaintiff has suffered actual damages,

      mental anguish and suffering, humiliation, and embarrassment.

   105.      Experian is liable to Plaintiff by reason of its violation of the FCRA in

      an amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Experian for actual damages, costs, interest, and attorneys’ fees.


                                    COUNT XIV

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN
                                          22
 Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 23 of 24




106.    Plaintiff realleges the above paragraphs as if recited verbatim.

107.    Defendant     Experian     prepared,   compiled,     issued,   assembled,

  transferred, published, and otherwise reproduced consumer reports regarding

  Plaintiff as that term is defined in 15 USC 1681a.

108.    Such reports contained information about Plaintiff that was false,

  misleading, and inaccurate.

109.    Experian willfully failed to maintain and/or follow reasonable

  procedures to assure maximum possible accuracy of the information that it

  reported to one or more third parties pertaining to Plaintiff, in violation of 15

  USC 1681e(b).

110.     After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

  Experian willfully failed to conduct a reasonable reinvestigation as required

  by 15 U.S.C. 1681i.

111.    As a direct and proximate cause of Experian’s willful failure to perform

  its duties under the FCRA, Plaintiff has suffered actual damages, mental

  anguish and suffering, humiliation, and embarrassment.

112.    Experian is liable to Plaintiff by reason of its violations of the FCRA in

  an amount to be determined by the trier of fact together with her reasonable

  attorneys’ fees pursuant to 15 USC 1681n.



                                      23
    Case 1:20-cv-03494-WMR-AJB Document 1 Filed 08/24/20 Page 24 of 24




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Experian for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: August 24, 2020

                                              By: /s/ Matthew Landreau
                                              Matthew Landreau
                                              Bar Number 301329
                                              22142 West Nine Mile Road
                                              Southfield, MI 48033
                                              Telephone: (248) 353-2882
                                              Facsimile: (248) 353-4840
                                              E-Mail: matt@crlam.com

                                              Attorneys for Plaintiff,
                                              Kalinda Redel




                                         24
